USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT        No. 96-1743                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                  DAVID ALLAN SMITH,                                Defendant, Appellant.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                                                                      ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                              and Lynch, Circuit Judge.                                         _____________                                                                                      ____________________             Donald R. Furman, Jr. for appellant.             _____________________             F. Mark Terison,  Assistant United States Attorney, with whom Jay             _______________                                               ___        P. McCloskey, United States Attorney, and James L. McCarthy, Assistant        ____________                              _________________        United States Attorney, were on brief for appellee.                                                                                      ____________________                                    March 6, 1997                                                                                      ____________________                    Per  Curiam.   Defendant-appellant David  Smith appeals                    Per  Curiam.                    ___  ______          the sentence imposed  following his conviction under  18 U.S.C.            922(g)(1) (felon  in  possession  of  firearm) and  18  U.S.C.             924(a)(2) (prescribing ten-year maximum sentence).1                      First, Smith  challenges  a two-level  enhancement  for          obstruction of justice, see  U.S.S.G   3C1.1 (Nov. 1995),  on the                                  ___          ground that the district court ruling that he attempted to suborn          perjury was not supported by the requisite subsidiary findings of          fact,  but relied  instead  only on  the  facts detailed  in  the          unchallenged  presentence  report  (PSR).   Quite  the  contrary,          however, the  district court's explicit adoption  of the findings          proposed in  the PSR  left no doubt  whatever, either  as to  the          grounds  relied upon  or their  adequacy.   See United  States v.                                                      ___ ______________          Tracy,  36 F.3d 199, 203  (1st Cir. 1994)  (sentencing court need          _____          not set  out subsidiary  findings provided its  ultimate findings          and grounds plainly appear  in record).  Nor were  the statements          upon  which the district court findings were based susceptible to          innocent interpretation.   See  United States  v. Clark,  84 F.3d                                     ___  _____________     _____          506,  509-10 (1st  Cir.), cert.  denied, 117  S. Ct.  272 (1996).                                    _____  ______          Thus,  Smith's competing interpretations did not render ambiguous          the statement given by  the witness whose testimony he  sought to          suborn.  See id. at 510.                   ___ ___                    Second, Smith challenges the special  condition imposed                                        ____________________               1Although Smith  failed to assert his  claims below, thereby          implicating "plain  error" review, see United  States v. Sanchez-                                             ___ ______________    ________          Barreto, 93 F.3d 17, 24 (1st Cir. 1996), cert. denied, 117 S. Ct.          _______                                  ____  ______          711 (1997),  we discern no merit even under a de novo standard of                                                        __ ____          review.                                          2          by  the district court, prohibiting his use of alcohol during the          three-year term of supervision following his release from prison.          See  U.S.S.G.    5D1.3(b)  (sentencing judge  may impose  special          ___          conditions reasonably  related to nature of  offense and personal          history  of  defendant).   Smith  contends  that the  prohibition          against  using alcohol  constituted an  abuse of  discretion, see                                                                        ___          United States v. Thurlow, 44 F.3d 46, 47 (1st Cir.) (per curiam),          _____________    _______          cert. denied,  115 S.  Ct. 1987  (1995); see  also supra  n.1, as          _____ ______                             ___  ____ _____          there was no evidence linking alcohol to the crime of conviction.          Once again we must disagree.                    There  was  abundant  justification  for  imposing  the          special  condition.  See id. (no abuse of discretion in requiring                               ___ ___          defendant  to abstain from using  and possessing alcohol in light          of personal history and continuing alcohol abuse).  Smith conced-          ed  that he has an "abjectly appalling record of driving vehicles          while under the  influence of alcohol"  and admitted violating  a          condition  of his  bail by  consuming alcohol  within twenty-four          hours before  entering his guilty plea  in this case.   Thus, the          appropriateness of the special  condition imposed by the district          court is beyond question.          Affirmed.                                             Affirmed.                                             ________                                          3